Luke, J.
1. “The general rule is, that, on a prosecution for a particular crime, evidence which'in any manner shows or tends to show that the accused has committed another crime wholly independent from that for which he is on trial, even though it he a crime of the same sort, is irrelevant and inadmissible.” (Italics ours.) Booth v. State, 160 Ga. 271, 275-6 (127 S. E. 333). While there are a few exceptions to this general rule, as stated in the above-cited ease, “these exceptions ought to be carefully limited and guarded by the courts,” and, under all the facts of this case, the evidence of similar crimes, which was admitted over the objection of the defendant, did not come within the exceptions to the general rule.
2. The defendant was charged with illegally possessing “one quart of corn whisky in a bottle, at 366 Decatur street, in the City of Atlanta.” The evidence legally admitted in support of this charge was wholly circumstantial, and did not exclude every reasonable hypothesis save that of the guilt of the accused. See Kennedy v. State, 23 Ga. App. 141 (97 S. E. 894).
3. The judge of the superior court erred in overruling the certiorari.

Judgment reversed.


Broyles, C. J., coneurs. Bloodworth, J., absent on account of illness.

C. G. Battle, for plaintiff in error.
Roy Dorsey, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.